Case: 1:20-cv-04699 Document #: 47-2 Filed: 09/08/20 Page 1 of 30 PageID #:765




                       EXHIBIT 1
9/8/2020       Case: 1:20-cv-04699
                         Phillips, Erlewine,Document
                                             Given & Carlin #:
                                                            LLP47-2     Filed:
                                                                Phillips,        09/08/20
                                                                          Erlewine,           Page
                                                                                    Given & Carlin's     2 of
                                                                                                     Clients and30 PageID #:766
                                                                                                                 Representative Industries

                                                                                                                                             ×


                     MESSAGE REGARDING FIRM OPERATIONS DURING COVID PANDEMIC




                home practice attorneys news investigations

                   clients contact


             representative
              clients &
             industries
             Media & Entertainment                                             Business & Finance
                 • recording artists & song writers                                 • executives

                 • music producers & production                                     • venture capitalists
                     companies
                                                                                    • creditors & debtors
                 • authors, writers, & other literary                               • investors & shareholders
                     artists
                                                                                    • contractors
                 • painters, graphic designers, & other
                                                                                    • employers & aggrieved employees
                     visual artists

                 • motion picture studios & production                         High-tech
                     companies
www.phillaw.com/clients                                                                                                                      1/2
9/8/2020       Case: 1:20-cv-04699
                         Phillips, Erlewine,Document
                                             Given & Carlin #:
                                                            LLP47-2     Filed:
                                                                Phillips,        09/08/20
                                                                          Erlewine,           Page
                                                                                    Given & Carlin's     3 of
                                                                                                     Clients and30 PageID #:767
                                                                                                                 Representative Industries

                 • journalists                                                      • semiconductor designers &
                                                                                       fabricators
                 • actors & filmmakers

                 • internet marketers & advertisers                                 • mobile application developers

                                                                                    • tech start-ups & entrepreneurs
                 • independent record labels

                 • talent agents                                                    • patent applicants

                                                                                    • "smartphone" owners
                 • literary & music publishers

                 • licensees & licensors of rights in                               • video game developers & publishers

                     creative works

             Insurance
                 • claimants & patients

                 • hospitals & administrators

                 • "first-party" insureds




                                    39 Mesa Street, Suite                       1925 Century Park East
                                                  201                                   Suite 2100
                                           The Presidio                          Los Angeles, CA 90067
                                   San Francisco, CA 94129



                                          ©2020 Phillips, Erlewine, Given & Carlin LLP
                                                       Privacy Policy & Disclaimer




www.phillaw.com/clients                                                                                                                      2/2
9/8/2020       Case: 1:20-cv-04699 Document       #: 47-2Given
                                       Phillips, Erlewine, Filed:  09/08/20
                                                               & Carlin           Page
                                                                        LLP Attorney David4
                                                                                          M.of 30 PageID #:768
                                                                                             Given

                                                                                                                  ×


                    MESSAGE REGARDING FIRM OPERATIONS DURING COVID PANDEMIC




               home practice attorneys news investigations

                  clients contact


                                      DAVID M. GIVEN                                                IN THE
                                                                                                    NEWS
                                      David is the managing partner and general
                                      counsel as well as a co-founder of the firm. He
                                                                                                    Court
                                      began his career with the esteemed New York
                                                                                                    appoints
                                      trial attorney Louis Nizer. His current practice
                                                                                                    firm
                                      spans both commercial and class action
                                                                                                    partner to
                                      litigation as well as transactional matters, the
                                                                                                    leadershi
            dmg@phillaw.com           latter with a special emphasis on
                                                                                                    p role in
                                      entertainment, technology and intellectual
                                                                                                    TikTok
            EDUCATION                 property law.
                                                                                                    privacy
                                                                                                    class
                 • A.B.               David has served in several leadership roles in
                                                                                                    action
                    (French),         connection with complex class action

                    College of        litigation. From 2009 to 2015, he and the firm
                                                                                                    Firm joins
                    Arts and          served as co-team leader and class counsel in
                                                                                                    class
                    Sciences,         three class actions involving the overdraft fee
                                                                                                    action
                                      practices of three national banks, resulting in
                                                                                                    over data

www.phillaw.com/david-m-given                                                                                    1/10
9/8/2020       Case: 1:20-cv-04699 Document       #: 47-2Given
                                       Phillips, Erlewine, Filed:  09/08/20
                                                               & Carlin           Page
                                                                        LLP Attorney David5
                                                                                          M.of 30 PageID #:769
                                                                                             Given

                    Cornell           cumulative settlements of over $430 million on                privacy
                    University        behalf of those banks’ customers. In 2012, David              against
                                      was appointed co-lead counsel by two different                TikTok
                 • J.D., School
                                      federal district court judges in class actions
                    of Law,
                                      involving major record labels' treatment of digital           Appellate
                    University of
                                      download income in their accounting to recording              court
                    Virginia
                                      artists and other royalty participants; settlements           reverses
            PROFESSIONAL              in those cases totaled $23 million and included               trial
            AFFILIATIONS              significant prospective relief in the form of an              court,
                                      ongoing royalty adjustment for class                          awards
                 • State Bar of       members. And he and the firm served, following                client
                    California        their appointment by Federal District Court Judge             costs and

                 • State Bar of       Jon S. Tigar, as co-lead counsel in class action              attorneys’

                    New York          litigation against Apple and 12 of the nation’s               fees
                                      major application developers over the alleged
                 • American
                                      surreptitious harvesting of consumers’ contact                Firm files
                    Bar
                                      information from their iDevices; in March 2018,               class
                    Association
                                      Judge Tigar approved a $5.3 million class                     action
                    - Section on
                                      settlement in the case.                                       against
                    Litigation
                                                                                                    Lucky
                    - Section on
                                      David has a wide-ranging entertainment and music              Devils
                    Intellectual
                                      law practice, encompassing both litigation and                Band for
                    Property
                                      transactional work. Over the years, David’s clients           Talent
                    - Forum on
                                      have included many mainstays of the Bay Area                  Agencies
                    Entertainme
                                      music, film and video game industries. For over a             Act
                    nt & Sports
                                      decade, David represented various entities                    violations
                    Industries
                                      associated with filmmaker George Lucas, including
                    (Chair, 2000-
                                      Lucasfilm Ltd. and its related video game company,            Firm
                    02)
                                      LucasArts, in a variety of transactional and                  moves to
                 • Bar                litigation matters. His experience in both                    certify
                    Association       transactional and litigation matters also spans all           class of
                    of San            areas of the music industry; this includes                    restauran
                    Francisco         representing leaving band members from platinum               t workers
                    -                 and multi-platinum acts as well as representing               in Charlie
                    Entertainme       spouses in several high-profile rock-and-roll                 Palmer
                    nt and            divorces, all of which has given him a unique                 case
                    Sports Law        perspective on intra-band dynamics and
                    Section           management.                                                   Case
                    (Chair, 1997-                                                                   against
                    99)                                                                             makers of

www.phillaw.com/david-m-given                                                                                    2/10
9/8/2020       Case: 1:20-cv-04699 Document       #: 47-2Given
                                       Phillips, Erlewine, Filed:  09/08/20
                                                               & Carlin           Page
                                                                        LLP Attorney David6
                                                                                          M.of 30 PageID #:770
                                                                                             Given

                 • International      More recently, David has been called upon to                  FEAR THE
                    Association       counsel and advise individuals and estates on the             WALKING
                    of                disposition of their creative property (i.e., songs,          DEAD
                    Entertainme       recordings, literary material, visual art, etc.) and          resolved
                    nt Lawyers        royalty interests, including on the subject of
                                      copyright reversion. In 2018, he counseled long-              Firm
            PUBLISHED
                                      time clients, rights-holders of both the hit song and         launches
            DECISIONS
                                      recording “Spirit in the Sky,” in the sale of those           copyright
                                      rights to Concord Music. He has given advice to               /
            Samsky v. State
                                      numerous creative artists and estates of those                trademar
            Farm, 37
                                      artists on reclaiming rights under the copyright              k case for
            Cal.App.5th 517
                                      termination provisions of the federal Copyright               DEAD
            (2019)
                                      Act. Among other engagements, David                           KENNEDY
                                      represented a majority of legendary musician Jerry            S
            Smith v. AMC
                                      Garcia’s heirs, and played a central role in the
            Networks, 129
                                      creation of the Jerry Garcia Estate LLC, which held           Firm
            U.S.P.Q.2d 1366
                                      and managed Jerry’s creative works as well as his             closes
            (N.D. Cal. 2019)
                                      name and likeness rights following the close of his           “Spirit in
                                      estate. And he continues as legal counsel and                 the Sky”
            Opperman v.
                                      advisor to Caged Bird Legacy, the successor to the            sale
            Path, 205
                                      rights and entitlements in the works of literary and
            F.Supp.3d 1064
                                      civil rights icon Dr. Maya Angelou.                           Firm
            (N.D. Cal. 2016)
                                                                                                    guides
                                      For a two-year term, David served as chairman of              music
            One Media IP
                                      the American Bar Association's Forum on the                   publisher
            Ltd. v. S.A.A.R. SrL,
                                      Entertainment and Sports Industries. He has been              in sale of
            122 F.Supp.3d 705
                                      a panelist and featured speaker at numerous                   song
            (M.D. Tenn. 2015)
                                      entertainment, technology and video game                      rights
                                      industry events. In 2007, he co-chaired with
            Opperman v.
                                      Microsoft's lead in-house copyright attorney the              Court
            Path, 84 F.Supp.3d
                                      LSI-sponsored Entertainment Technology Law                    rejects
            962 (N.D. Cal.
                                      Summit in Seattle. That same year, the American               NRA's
            2015)
                                      Bar Association chose him to present its annual               attempt
                                      Presidential Showcase Program, "Privacy,                      to halt
            Stewart v. Screen-
                                      Copyright and Parental Control in the Age of                  discovery
            Gems-EMI
                                      YouTube, MySpace and Beyond." For over a dozen                in
            Music, 81
                                      years, he was a featured speaker at the South by              copyright
            F.Supp.3d 938
                                      Southwest Interactive/Music Conference in Austin,             dispute
            (N.D. Cal. 2015)
                                      Texas, on topics ranging from recent developments



www.phillaw.com/david-m-given                                                                                    3/10
9/8/2020       Case: 1:20-cv-04699 Document       #: 47-2Given
                                       Phillips, Erlewine, Filed:  09/08/20
                                                               & Carlin           Page
                                                                        LLP Attorney David7
                                                                                          M.of 30 PageID #:771
                                                                                             Given

            In re Checking            in music industry litigation to the future of cloud           Firm
            Account Overdraft         computing.                                                    partner
            Lit., MDL No. 2036,                                                                     honored
            674 F.3d 1252             For four consecutive spring semesters, David                  for
            (11th Cir. 2012)          lectured in law at the University of California at            service at
                                      Berkeley, School of Law (Boalt Hall), where he                ABA event
            USA Technologies,         helped develop and implement the core
            Inc. v. Doe, 713          curriculum for the school's entertainment law                 Partner to
            F.Supp.2d 901             class. David has also guest lectured at the law               speak at
            (N.D. Cal. 2010)          schools of the University of San                              Bar
                                      Francisco, Pepperdine and Stanford University,                Associatio
            Newton v.                 among others.                                                 n event
            Diamond, 388 F.3d
            1189 (9th Cir.            For 14 years David served on the board of trustees            Firm files
            2004)                     (including as vice-chairman and chairman) of the              copyright
                                      Blue Bear School of Music in San Francisco. A                 infringem
            Mendler v.                highlight of his career remains interviewing the              ent case
            Winterland                inestimable Frank Zappa at his home studio in Los             over FEAR
            Production, Ltd.,         Angeles for a special issue of the Entertainment              THE
            207 F.3d 1119 (9th        and Sports Lawyer on art and censorship.                      WALKING
            Cir. 2000)                                                                              DEAD


            Dead Kennedys                                                                           Firm files
            v. Biafra, 37                                                                           copyright
            F.Supp.2d 1151                                                                          infringem
            and 46 F.Supp.2d          REPRESENTATIVE MATTERS                                        ent case
            1028 (N.D. Cal.                                                                         for
            1999)                     Anonymous v. Anonymous. Settlement of just                    renowned
                                      under $9 million in a “Me Too” sexual harassment              sculptor
            Systems XIX, Inc. v.      case. The client was a foreign national working for           against
            Parker, 30                a foreign subsidiary of an American company. Her              NRA
            F.Supp.2d 1225            supervisor, who was a foreign national but also in
            (N.D. Cal. 1998)          the worldwide leadership group of the company,                Panel
                                      harassed the client for months, forcing her into a            agrees
            Ahern v. Scholz, 85       sexual relationship, and attempting to get her to             with firm
            F.3d 774 (1st Cir.        provide sexual favors to others to obtain business            on
            1996)                     for the company. The case presented complex                   location
                                      issues of foreign, U.S. and international law. It             of
            Smith v. BIC Corp.,       settled confidentially in late 2019 after a two-day           Facebook
            869 F.2d 194 (3rd         mediation and before the filing of a lawsuit.                 action

www.phillaw.com/david-m-given                                                                                    4/10
9/8/2020       Case: 1:20-cv-04699 Document       #: 47-2Given
                                       Phillips, Erlewine, Filed:  09/08/20
                                                               & Carlin           Page
                                                                        LLP Attorney David8
                                                                                          M.of 30 PageID #:772
                                                                                             Given

            Cir. 1989)                In re: Checking Account Overdraft Litigation                  Firm
                                      (Multidistrict Litigation). Class action litigation           guides
            Record Club of            against major US banks for their overdraft fee                long-time
            Amer., Inc. v.            practices; served as co-team leader and class                 record
            United Artists            counsel, obtaining over $430 million in settlement            label
            Records, Inc., 701        proceeds on behalf of banks’ customers.                       client in
            F.Supp. 71 (S.D.N.Y.                                                                    sale of
            1988)                     In re: Digital Download Litigation. Served as co-lead         assets
                                      counsel in two class actions against UMG/EMI and
            Record Club of            Warner Music over the alleged systematic failure to           Federal
            Amer., Inc. v.            account properly for income derived from digital              court
            United Artists            downloads and ringtones; obtained $23 million                 approves
            Records, Inc., 696        cumulative settlement and prospective royalty                 class
            F.Supp. 940               adjustments on behalf of recording artists,                   settlemen
            (S.D.N.Y. 1988)           producers and others.                                         t in data
                                                                                                    privacy
            Littlejohn v. BIC         Opperman et al. v. Path et al. Served as co-lead              case
            Corp., 851 F.2d           counsel in class action litigation against Apple and
            673 (3rd Cir. 1988)       a host of App Developers over the alleged                     Firm
                                      surreptitious harvesting of consumers’ contact                launches
                                      information; obtained $5.3 million settlement                 wage and
                                      approved by court in March 2018.                              hour case
                                                                                                    against
                                      Medical Self Care v. NBC. Prevailed on summary                the
                                      judgment in dispute regarding the assignment of               Charlie
                                      almost $10 million in advertising time on the NBC             Palmer
                                      television network.                                           Group


                                      Black v. Lucasfilm. Defended Lucasfilm Ltd. against           Firm
                                      claims for $4 million in unpaid royalties to plaintiff        concludes
                                      claiming rights to Raiders of the Lost                        successful
                                      Ark; settlement entailed dismissal of case and no             infringem
                                      monies paid.                                                  ent
                                                                                                    defense
                                      Dunbar v. Gottwald. Represented songwriters for               of
                                      the pop group THE RUBINOOS in lawsuit against                 Supreme
                                      pop superstar AVRIL LAVIGNE and her producer
                                      and co-writer Lukasz (“DR. LUKE”) Gottwald for                Firm
                                      copyright infringement, alleging that the                     launches
                                      Lavigne/Gottwald song “Girlfriend,” which was a               data

www.phillaw.com/david-m-given                                                                                    5/10
9/8/2020       Case: 1:20-cv-04699 Document       #: 47-2Given
                                       Phillips, Erlewine, Filed:  09/08/20
                                                               & Carlin           Page
                                                                        LLP Attorney David9
                                                                                          M.of 30 PageID #:773
                                                                                             Given

                                      No. 1 worldwide hit song for much of 2007,                    breach
                                      infringed on The Rubinoos’ 1979 hit song “I Wanna             class
                                      Be Your Boyfriend."                                           action
                                                                                                    against
                                      Mendler v. Winterland Productions. Defended                   Equifax
                                      legendary music merchandiser in copyright dispute
                                      with photographer.                                            Firm
                                                                                                    launches
                                      Watts v. Watts. Defended daughters of                         breach of
                                      philosopher/writer Alan Watts in arbitration                  contract
                                      against claims by disinherited siblings involving             and fraud
                                      rights to Watts's literary works, resulting in award          action
                                      of attorneys' fees and costs.                                 against
                                                                                                    PopSugar
                                      Doobie Brothers v. Curcio. Represented the                    and
                                      renowned classic rock band THE DOOBIE                         Ebates
                                      BROTHERS in suit against promoter and three
                                      former members to prevent them from touring                   Appellate
                                      and promoting themselves as the "Original"                    court
                                      Doobie Brothers; obtained a Preliminary                       sides with
                                      Injunction, an order holding Defendants in                    firm
                                      contempt of the injunction, and a judgment in                 client
                                      excess of $1 million, upheld on appeal by the 11th            FAITH NO
                                      Circuit.                                                      MORE in
                                                                                                    anti-
                                      Dead Kennedys v. Jello Biafra. Represented the                SLAPP
                                      legendary punk rock band DEAD KENNEDYS,                       spat
                                      achieving "complete victory" in case against band's
                                      former front man, Jello Biafra.                               Firm
                                                                                                    partner
                                      Carolyn Garcia v. Estate of Garcia. Represented               confirme
                                      Carolyn "Mountain Girl" Garcia, ex-wife of the late           d to speak
                                      Jerry Garcia, in lawsuit against Jerry's estate to            at South
                                      enforce a property settlement agreement entered               by
                                      into by the late musician and his former                      Southwes
                                      wife; following two-week, nationally-televised trial,         t music
                                      court awarded Ms. Garcia attorneys' fees and the              conferenc
                                      right to the remainder of the dissolution                     e
                                      agreement, totaling more than $4.5 million.



www.phillaw.com/david-m-given                                                                                    6/10
9/8/2020      Case: 1:20-cv-04699 Document
                                      Phillips, #:  47-2Given
                                                Erlewine, Filed: 09/08/20
                                                              & Carlin          Page
                                                                       LLP Attorney David10
                                                                                          M. of 30 PageID #:774
                                                                                             Given

                                                                                                    Firm to
                                                                                                    defend
                                                                                                    DEAD
                                      SELECTED PUBLICATIONS
                                                                                                    KENNEDY
                                                                                                    S in
                                      "US copyright termination: re-monetizations final
                                                                                                    copyright
                                      frontier," Journal of Intellectual Property Law &
                                                                                                    infringem
                                      Practice, 2016, Vol. 11, No. 11: 826-832.
                                                                                                    ent
                                                                                                    dispute
                                      "U.S. Copyright Termination: Remonetization's Final
                                      Frontier," in The Monetization of the Global Music
                                                                                                    Oxford
                                      Business Ch. 3.5 at 292 (Marcelo Goyanes &
                                                                                                    University
                                      William Lewis eds., 2016).
                                                                                                    journal
                                                                                                    publishes
                                      "Music in the Cloud -- A Business and Legal
                                                                                                    partner’s
                                      Primer," Entertainment and Sports Lawyer (Winter
                                                                                                    article on
                                      2012).
                                                                                                    copyright
                                                                                                    terminati
                                      "Clash of the Titans: Viacom v. YouTube," Daily
                                                                                                    on
                                      Journal (January 25, 2010).

                                                                                                    Firm
                                       "A Modern Pandora's Box: Music, the Internet and
                                                                                                    successful
                                      the Dilemma of Clearing Public Performance
                                                                                                    ly defends
                                      Rights," Entertainment and Sports Lawyer (Fall
                                                                                                    former
                                      2008).
                                                                                                    BOSTON
                                                                                                    guitarist
                                      "Online Music Comparisons, A Practical
                                                                                                    in
                                      Guide," Entertainment and Sports Lawyer (Fall
                                                                                                    trademar
                                      2000).
                                                                                                    k
                                                                                                    infringem
                                      First Amendment Protection for Trademark Use,
                                                                                                    ent trial
                                      Practicing Law Institute (1998).

                                                                                                    Court
                                      Review of Law and Business of the Entertainment
                                                                                                    certifies
                                      Industries (Third Edition), Entertainment and
                                                                                                    class
                                      Sports Lawyer (Spring 1996).
                                                                                                    against
                                                                                                    Path,
                                      "Plus Ca Change, Plus C'est La Meme Chose":
                                                                                                    Apple, for
                                      European Coproduction Remains Viable, For
                                                                                                    damages
                                      Now," Entertainment and Sports Lawyer (Fall
                                                                                                    in
                                      1995).

www.phillaw.com/david-m-given                                                                                     7/10
9/8/2020      Case: 1:20-cv-04699 Document
                                      Phillips, #:  47-2Given
                                                Erlewine, Filed: 09/08/20
                                                              & Carlin          Page
                                                                       LLP Attorney David11
                                                                                          M. of 30 PageID #:775
                                                                                             Given

                                                                                                    invasion
                                                                                                    of privacy
                                                                                                    case


                                                                                                    Partner
                                      SELECTED SPEAKING ENGAGEMENTS
                                                                                                    gives
                                                                                                    paper on
                                      Recent Developments in Music Copyright Law.
                                                                                                    copyright
                                      Intellectual Property Section of the Bar Association
                                                                                                    terminati
                                      of San Francisco and the Copyright Society of the
                                                                                                    on at
                                      U.S. (September 12, 2018; San Francisco, California)
                                                                                                    internatio
                                                                                                    nal music
                                      Death, Taxes and Legacy Management. SXSW
                                                                                                    conferenc
                                      Conference and Festival (March 17, 2017; Austin,
                                                                                                    e
                                      Texas)

                                                                                                    Judge
                                      Monetisation of the Global Music Business - From
                                                                                                    rejects
                                      Creators to Major Industry. MIDEM Conference.
                                                                                                    attempt
                                       (June 4, 2016; Cannes, France)
                                                                                                    to keep
                                                                                                    internal
                                      Workshop on Copyright Termination of Transfer.
                                                                                                    Apple,
                                      Berkeley Center for Law & Technology (October 30,
                                                                                                    Path
                                      2015; UC Berkeley Law)
                                                                                                    document
                                                                                                    s secret
                                      Issues and Case Law Updates in Entertainment
                                      Litigation. 6th Annual International Legal
                                                                                                    Court
                                      Symposium on the World of Music, Film, Television,
                                                                                                    sends
                                      and Sports (April 23, 2015; Miami, Florida)
                                                                                                    copyright
                                                                                                    tourist
                                      Copyright Policy, Creativity, and Innovation in the
                                                                                                    packing
                                      Digital Economy. Department of Commerce
                                      Internet Policy Task Force Green Paper Roundtable
                                      on Remix, Sampling, and Mashups (July 30, 2014;
                                                                                                           MORE
                                      UC Berkeley Law)


                                      Actions, Reactions and Class Actions: Music
                                      Business Litigation. SXSW Conference and Festival
                                      (2014; Austin, Texas)


                                      Fast Forward! Protecting and Selling Music in the
                                      Digital Age. Berkeley Center for Law &
www.phillaw.com/david-m-given                                                                                     8/10
9/8/2020      Case: 1:20-cv-04699 Document
                                      Phillips, #:  47-2Given
                                                Erlewine, Filed: 09/08/20
                                                              & Carlin          Page
                                                                       LLP Attorney David12
                                                                                          M. of 30 PageID #:776
                                                                                             Given

                                      Technology, California Lawyers Association, and
                                      Sports and Entertainment Law Society of Berkeley
                                      Law (January 2013; UC Berkeley Law)


                                      Run for Cover: The Future of Cloud
                                      Commerce. SXSW Conference and Festival (2012;
                                      Austin, Texas)


                                      The Impact of Recent Big Music Cases. SXSW
                                      Conference and Festival (2011; Austin, Texas)


                                      Is Copyright Law Harming or Helping the Music
                                      Industry? Northern California Chapter of the
                                      Copyright Society of the U.S.A. (February 21, 2011)


                                      Clash of the Titans: Viacom v. YouTube -- Will
                                      Copyright Law Undo Google's Internet
                                      Juggernaut? American Bar Association Forum on
                                      the Entertainment and Sports Industries (August 6,
                                      2010; San Francisco, CA)


                                      Recent Developments in Digital Copyright
                                      Litigation. Bar Association of San Francisco
                                      (November 20, 2008)


                                      The Ongoing Transformation of the Music
                                      Business: Lessons from the History of New
                                      Approaches for Online Distribution and Industry
                                      Responses to New Technologies and
                                      Players. Entertainment Technology Law Summit
                                      (August 16-17, 2007; Seattle, Washington)




                                 39 Mesa Street, Suite            1925 Century Park East
                                          201                           Suite 2100
                                     The Presidio                  Los Angeles, CA 90067
                                San Francisco, CA 94129




www.phillaw.com/david-m-given                                                                                     9/10
9/8/2020      Case: 1:20-cv-04699 Document
                                      Phillips, #:  47-2Given
                                                Erlewine, Filed: 09/08/20
                                                              & Carlin          Page
                                                                       LLP Attorney David13
                                                                                          M. of 30 PageID #:777
                                                                                             Given


                                    ©2020 Phillips, Erlewine, Given & Carlin LLP
                                              Privacy Policy & Disclaimer




www.phillaw.com/david-m-given                                                                                     10/10
Case: 1:20-cv-04699 Document #: 47-2 Filed: 09/08/20 Page 14 of 30 PageID #:778




                        EXHIBIT 2
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 15  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:779

                                                                                                                                 ×


                     MESSAGE REGARDING FIRM OPERATIONS DURING COVID PANDEMIC




                home practice attorneys news investigations

                   clients contact


             iDevice privacy class                                                                              Search


             action                                                                                     Summary
             Federal court approves class settlement in data privacy
             case                                                                                       Plaintiffs, led by
             March 27, 2018 – Federal district court judge Jon S. Tigar today                           PEG&C and
             granted final approval of the class action settlement reached in the                       lawyers with Kerr
             firm’s breach of privacy case against a range of mobile application                        & Wagstaffe LLP,
             developers (including Twitter, Instagram and Yelp!) and Apple, Inc.                        are prosecuting a
             Following hotly-contested litigation, including a successful class                         class action
             certification effort led by firm partner David Given, Judge Tigar                          lawsuit against
             preliminarily approved the $5.3 million settlement in July 2017.                           Apple and a host
             Today’s order marks the beginning of the end of the case, which                            of mobile
             began in March 2012 after reporting in the New York Times about                            application
             private contact data being removed from iDevices without users’                            developers
             knowledge or consent. Approximately 60,000 class members who                               (including Path,
             made claims will share in the common fund. “As Judge Tigar’s                               Foursquare,

www.phillaw.com/idevice-privacy-class-action                                                                                     1/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 16  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:780

             order recognizes, this is an excellent result for the class,” Mr. Given                    Twitter, Yelp,
             said. “Moreover, the case produced four published decisions,” Mr.                          Instagram and
             Given continued, “clarifying consumers’ rights to control their                            others) for those
             personal data and establishing a basis to pursue legal claims                              companies' piracy
             classwide when technology companies take or misuse that data.” A                           of private
             final judgment in the case is expected soon.                                               consumer data,
                                                                                                        including address
             Court will approve $5.3 million class settlement in data                                   book data.
             breach case
             December 14, 2017 – Federal district court judge Jon S. Tigar                              The complaint,
             indicated from the bench today that he will grant final approval to                        which follows
             the $5.3 million settlement made on behalf of 13 named plaintiffs                          national reporting
             in their long-running breach of privacy case against eight mobile                          of the companies'
             application developers and Apple, Inc. The settling app developers                         practice from
             – Foodspotting, Foursquare, Gowalla, Instagram, Kik, Path, Twitter,                        February of 2012,
             and Yelp – have already deposited $5.3 million earmarked, net of                           alleges that these
             costs and fees, to pay the approximately 60,000 class members                              developers
             making claims. Partner David Given, who led the firm’s effort on                           surreptitiously
             behalf of the class, cited plaintiffs’ success in this complex and                         uploaded users'
             evolving area of the law in support of the settlement. "The case                           contact book
             resulted in four reported decisions,” Mr. Given said, “clarifying                          information
             consumers’ rights and establishing a basis for class certification of                      without notice to
             personal device users for data privacy breaches by app developers                          and consent from
             and device manufacturers.” An order and final judgment (there                              users, and that
             were no objectors to the settlement) is expected soon.                                     Apple knowingly
                                                                                                        facilitated these
             Court grants preliminary approval of settlement in data
             privacy class action                                                                       invasions of
                                                                                                        privacy by selling
             July 6, 2017 – Federal district court judge Jon S. Tigar today
                                                                                                        or otherwise
             granted the firm’s motion for preliminary approval of a proposed
                                                                                                        distributing the
             class action settlement made on behalf of several named plaintiffs
                                                                                                        offending
             in their long-running breach of privacy case against eight mobile
                                                                                                        applications
             application developers and Apple, Inc. Led by firm partner David
                                                                                                        through its App
             Given, the settlement agreement is the product of several years of
                                                                                                        Store.
             extensive discovery and vigorous negotiations. The settling app
             developers – Foodspotting, Foursquare, Gowalla, Instagram, Kik,
             Path, Twitter, and Yelp – will pay $5.3 million to establish a non-                        More
             reversionary common fund for class members, who consist of
                                                                                                            •    2019
             anyone in the U.S. who activated the applicable versions of the
                                                                                                            •    2018
             apps on their Apple devices during the relevant time period.
                                                                                                            •    2017
              Plaintiffs’ case against Apple for misrepresentation and false
                                                                                                            •    2016
www.phillaw.com/idevice-privacy-class-action                                                                                     2/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 17  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:781

             advertising in connection with its security and privacy promises                               • 2015
             relating to iDevices remains ongoing; Judge Tigar heard and took                               • Lucky
                                                                                                              Devils
             under submission a motion for certification of that class, and an                                band class
             order is expected soon. A hearing for final approval of the app                                  action
             developer settlement is set for December 14, 2017 at 2:00 p.m. For                             • Kapoor/NR
             more information about the settlement and the claims
                                                                                                              A copyright
                                                                                                              infringeme
             process, click here.                                                                             nt case
                                                                                                            • Charlie
             Plaintiffs reply to Apple, urge class certification                                              Palmer
                                                                                                              Group
             May 5, 2017 – Plaintiffs filed papers today replying to App Store                                wage theft
             proprietor Apple, urging that their claims of false advertising be
                                                                                                              class
                                                                                                              action
             certified for class treatment on behalf of several million consumers
                                                                                                            • wage theft
             nationwide who bought various versions of the iPhone and iPad                                    class
             whose operating systems allowed the surreptitious upload of
                                                                                                              actions
             address book data from those users’ iDevices. Plaintiffs contend                               • archive
             that Apple’s insistent messaging of concern for users’ “privacy” and
             “security” in their personal contact data was false, that its products
             were tainted, and that consumers were misled and as a result
             overpaid for those devices. Federal district court judge Jon S. Tigar
             has set a May 31st hearing on the matter.

             Court will hear class certification motion against Apple for
             false advertising claim
             March 8, 2017 – Federal district court judge Jon S. Tigar today
             ordered Apple, Inc., to respond to the motion against it, first made
             in August of last year, seeking to certify a class of iDevice users who
             overpaid for Apple products as a result of Apple’s allegedly false
             and deceptive assurances to consumers of security and privacy in
             the personal data they stored on those devices. The case against
             Apple arose in the context of widespread data harvesting from
             iDevices by several technology companies developing apps for
             Apple devices like the iPhone and iPad. (The parties in that case
             recently announced a settlement of those claims. A motion to
             approve that settlement and to begin the process of notice to the
             class is expected shortly.) Tens of millions of Apple consumers are
             potentially covered by the proposed class. Judge Tigar has set a
             hearing on the matter for May 31st at 9:30 a.m. The firm serves as
             co-lead counsel in the case. For more information about the case,
             click here.



www.phillaw.com/idevice-privacy-class-action                                                                                     3/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 18  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:782

             Apple fails to upset class certification in invasion of privacy
             case
             October 20, 2016 – The Ninth Circuit Court of Appeals denied today
             Apple’s bid for review of an order granting class certification in the
             firm's long-running data privacy case against it over the alleged
             surreptitious harvesting of iDevice users' address book data. The
             firm opposed Apple's petition to the Ninth Circuit, arguing that the
             trial court's decision to certify a nationwide class of almost half a
             million iDevice users who downloaded the Path app (triggering the
             automatic upload of vast quantities of private address book data to
             Path's servers) was legally sound. The Circuit Court's decision is a
             triumph for the firm, clearing the way for the case to proceed to
             trial against Path and Apple. The firm has pending a similar class
             certification motion against five other app developers, including
             Instagram, Twitter and Yelp, for classes ranging from 800,000 to
             potentially 8.5 million iDevice users. Further developments in the
             case are expected shortly.


             Firm turns back Yelp’s attempt to dismiss privacy invasion
             claim
             September 9, 2016 – Federal district court judge Jon S. Tigar issued
             a 21-page order today denying Yelp’s motion for summary
             judgment in the firm’s wide-ranging class action challenging the
             conduct by Yelp, Apple and various developers of applications for
             Apple devices over the surreptitious and improper upload of
             address book data from consumers’ iDevices. Judge Tigar rejected
             Yelp’s argument that class members gave consent to their address
             book data being accessed and uploaded as a matter of law,
             agreeing with the firm that there was a material factual dispute as
             to whether Yelp got effective consent to upload users’ address book
             data to its servers. Judge Tigar also agreed that the evidence the
             firm adduced in opposition to Yelp’s motion presented a triable
             issue of fact both as to whether users of Yelp’s “Find Friends”
             function had an objectively reasonable expectation that their
             address book data would remain on their phone and whether
             Yelp’s unauthorized uploading of contacts was highly offensive to a
             reasonable person. Judge Tigar’s decision sets the stage for a trial
             on the merits of these and other similar class claims against Apple
             and the rest of the app developer defendants. The court has set a
             further case management conference in the matter for Sept. 22nd.
             Plaintiffs’ omnibus motion for class certification against Apple and

www.phillaw.com/idevice-privacy-class-action                                                                                     4/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 19  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:783

             five of the remaining app developer defendants is pending; the
             court previously certified one such class against Apple and app
             developer Path in July.

             Firm moves for class certification against Instagram,
             Apple, others in data privacy case
             August 23, 2016 – Following the decision last month of Federal
             District Court Judge Jon S. Tigar certifying a class of approximately
             480,000 users of the Path mobile app, the firm moved today in its
             capacity as interim co-lead counsel to certify similar classes of
             iDevice owners of certain other mobile apps downloaded from the
             Apple App Store before Feb. 2012. These apps include versions
             offered by Foursquare, Instagram, Kik, Twitter and Yelp that
             plaintiffs contend surreptitiously uploaded private address book
             data from their iDevices. The iDevice owners impacted by this
             practice could exceed 10 million in number. At the same time, the
             firm moved against Apple to certify a class of iDevice owners
             plaintiffs say were deceived in their purchases of Apple products by
             promises of privacy and security when, in fact, those products
             suffered from known vulnerabilities exposing private address book
             data to invasion and theft. The court has set both motions for a
             November 15th hearing.


             Court certifies class against Path, Apple, for damages in
             invasion of privacy case
             July 15, 2016 – Federal District Court Judge Jon S. Tigar issued a 28-
             page order today certifying a class consisting of approximately
             480,000 users of the Path mobile app who had their address book
             data uploaded from their iDevices between Nov. 2011 and Feb.
             2012 without their knowledge or consent. Plaintiffs Lauren Carter,
             Stephanie Cooley and Jason Green will serve as class
             representatives for claims of invasion of privacy against Path and
             of aiding and abetting that privacy invasion against Apple arising
             from the surreptitious taking of their and other class members'
             personal address book data. Judge Tigar accepted the firm's
             arguments that class members had enough in common that their
             claims for nominal and punitive damages should be permitted to
             proceed on a class-wide basis. Judge Tigar's order appointed the
             firm class counsel and set an Aug. 16th hearing to determine a
             schedule for the remainder of the case through trial.


www.phillaw.com/idevice-privacy-class-action                                                                                     5/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 20  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:784

             Plaintiffs reply to Path, Apple, urge class certification
             May 5, 2016 – Plaintiffs filed papers today replying to app
             developer Path and app distributor Apple, urging that their claims
             of breach of privacy against Path and Apple be certified for class
             treatment on behalf of approximately 480,000 iDevice users who
             downloaded or installed versions of the Path app that
             surreptitiously uploaded address book data from those users’
             iDevices. Installation of that app on those users’ iDevices resulted
             in the uploading of over 662 million pieces of information which
             Path held on a database and, the lawsuit contends, intended to use
             for data-mining, among other things. The court has set a June 14th
             hearing to consider the class certification of plaintiffs’ claims.

             Judge turns down Apple’s request for users’ iPhone data
             March 4, 2016 – In a brief two-page order issued today, Federal
             District Court Judge Jon S. Tigar sided with the firm’s clients and
             rejected Apple’s efforts to invade Plaintiffs’ iDevice data in a far-
             reaching class action against it involving the alleged surreptitious
             uploading of address book data by several highly-popular mobile
             apps available on the Apple App Store. Apple had sought
             production of the contacts data from Plaintiffs’ iDevices as well as
             certain other data files, telling Judge Tigar in its supporting legal
             memorandum that nothing showed this data “to be highly
             sensitive, or indeed, private at all” and that there is “no colorable
             argument for why such data could be considered private.” This
             filing comes as Apple is engaged in what the U.S. Department of
             Justice has termed a massive public relations campaign to burnish
             its privacy “brand” to defeat the federal government’s own effort to
             crack the iPhone belonging to one of the terrorists responsible for
             killing 12 people in San Bernardino late last Fall. In the last several
             weeks, in two different federal courts, in a multitude of statements
             and press releases and in sworn testimony before the U.S.
             Congress, Apple has professed its dedication to user privacy and
             the treatment of the data it seeks here as personal and private – a
             message leading one federal judge to accept the proposition that
             he should “take into account the extent to which the compromise
             of privacy and data security that Apple promises its customers
             affects not only its financial bottom line, but also its decisions
             about the kind of corporation it aspires to be.” Apple’s appeal to
             Judge Tigar comes on the heels of a coordinated investigation by

www.phillaw.com/idevice-privacy-class-action                                                                                     6/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 21  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:785

             Apple and its lawyers into Plaintiffs’ personal and social media life,
             following the first class certification motion in the matter, and
             leading to several exceedingly awkward moments in deposition.

             Judge rejects attempt to keep internal Apple, Path
             documents secret
             February 11, 2016 – Sealed materials Apple and Path sought to
             keep secret are set to be released to the public per a court order
             entered today by Federal District Court Judge Jon S. Tigar. In a
             short five-page decision, Judge Tigar found that neither party made
             the showing necessary to keep certain internal documents –
              including communications among Apple personnel about the
             functionality of apps sold on the iTunes App Store – out of the
             public record in the ongoing case against these two companies and
             other app developers over their policies and practices in the
             uploading and harvesting of address book data from
             users' iDevices. Judge Tigar also declined to redact portions of
             plaintiffs' memorandum in support of their class certification
             motion against Apple and Path. Firm partner David Given argued
             that the effort by Apple and Path to foist these redactions on that
             document was a naked attempt to sanitize the public record, and
             opposed it in related papers filed with the court.


             Judge rejects further delay, resets class certification
             motion against Apple, Path
             January 6, 2016 – Following a lengthy case management
             conference, Federal District Court Judge Jon S. Tigar agreed with
             the firm and issued an order today resetting the class certification
             motion against defendants Apple, Inc. and Path, Inc., in a wide-
             ranging breach of privacy case against these two companies and 10
             other software developers over the alleged surreptitious upload of
             address book data from users’ iDevices. Judge Tigar will now hear
             that motion in early April. Defendants sought to delay that hearing
             on various procedural grounds. Partner David Given made the
             case that time was of the essence for the over 480,000 iDevice
             users who downloaded the Path app and had their address book
             data taken without permission. Until recently, the lawsuit was
             mired in a series of motions by defendants delaying class
             proceedings in the case by over three years. If Judge Tigar’s
             comments were any indication, the case may now proceed in an


www.phillaw.com/idevice-privacy-class-action                                                                                     7/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 22  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:786

             expedited fashion with additional class certification motions
             against other app developers expected later this year.


             Firm moves for class certification against Apple, Path in
             breach of privacy case
             November 12, 2015 – Plaintiffs Jason Green, Stephanie Cooley and
             Lauren Carter today moved on their own and on behalf of a group
             of iDevice users for certification of a class of approximately 480,000
             users on their claim against app developer Path for invasion of
             privacy and against Apple for aiding and abetting same. Plaintiffs’
             claims arise from technology built into several versions of the iOS
             mobile Path app which, upon activation, uploaded users’ address
             book data without notice. Today’s motion follows a Oct. 8th court
             order directing Path to produce both its CEO, Dave Morin, and its
             CTO, Nathan Folkman, for a sworn deposition. Those depositions
             are pending. The court has set the hearing on plaintiffs’ class
             certification motion for Dec. 17th.


             Court again sides with plaintiffs in privacy class action
             against Apple, app developers
             March 23, 2015 – Federal District Court Judge Jon S. Tigar today
             issued a 34-page decision upholding claims against Apple and a
             dozen of the country’s largest application developers for violations
             of law in connection with the practice of uploading address book
             data from users’ iDevices without the users’ authorization or
             consent. Today’s order is the third in which Judge Tigar has upheld
             plaintiffs’ class claims in the case (in which the court appointed the
             firm lead counsel in Oct. 2013) against defendants’ almost three-
             year long legal assault. In today’s order, the court found that
             plaintiffs adequately stated an “extensive” and, allegedly, false and
             misleading advertising campaign aimed at convincing the public
             that Apple’s personal computer devices were (and are) “secure and
             include comprehensive consumer-privacy protections.” The court
             also sustained, as it did before, plaintiffs’ invasion of privacy claims
             against both the app developers and Apple despite several lines of
             legal attack, including that the federal Copyright Act preempted
             those claims in their entirety. Defendants now have 14 days to
             answer plaintiffs’ consolidated complaint, after which the case will
             proceed to the pre-trial discovery stage.


             Amended complaint sharpens focus in privacy case against
             Apple and app developers
www.phillaw.com/idevice-privacy-class-action                                                                                     8/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 23  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:787

             June 27, 2014 – The firm today filed an amended complaint on
             behalf of plaintiffs in the class action case against Apple and a
             dozen of the App Store’s largest app developers (including, among
             others, Electronic Arts and Twitter) asserting breaches of privacy
             relating to the unauthorized uploading of address book data from
             consumers’ iDevices. The amended complaint comes in response
             to the 55-page decision of Federal District Court Judge Jon S. Tigar
             on defendants’ various motions to dismiss plaintiffs’ claims in their
             entirety. Issued in May, that decision granted in part and denied in
             part those motions. The amended complaint serves to address
             concerns raised in Judge Tigar’s decision with plaintiffs’ prior
             pleadings, while keeping intact claims the court said could proceed,
             some subject to additional factual detail. Judge Tigar appointed the
             firm interim co-lead counsel in the case last October.


             Court appoints firm lead counsel in privacy case against
             Apple and others
             October 22, 2013 – In an order issued today, Federal District Judge
             Jon Tigar has appointed PE&G (along with its co-counsel) lead
             attorneys in a wide-ranging class action involving Apple and many
             of the tech industry's largest application developers over the wide-
             spread practice of uploading consumers' address book data from
             iDevices without consumers' authorization or consent. The practice
             came to light following reporting in the New York Times and other
             major news publications in February of last year, and led to one
             app developer's civil prosecution by the Federal Trade Commission.
             The case has survived multiple attacks by Apple and the other
             defendants; those defendants' third round of motions to dismiss
             the class plaintiffs' consolidated amended complaint are set to be
             heard by Judge Tigar in January.

             Court allows privacy case to proceed against Apple, sets
             date for consolidated complaint
             August 5, 2013 – Federal District Judge Jon Tigar has ruled against
             Apple Inc. in a case over the uploading of private address book
             data from iDevice users’ phones and tablets without their
             knowledge or consent. In his 17-page order issued today, Judge
             Tigar sustained everyone but one of the claims made against Apple
             from legal attack, allowing the case to proceed to the discovery
             stage, where information will be sought about Apple’s policies and
             practices. In earlier related proceedings, Judge Tigar allowed a

www.phillaw.com/idevice-privacy-class-action                                                                                     9/11
9/8/2020       Case: 1:20-cv-04699
                               Phillips,Document
                                        Erlewine, Given#: 47-2LLP
                                                        & Carlin Filed:  09/08/20
                                                                   iDevice             Page
                                                                           Privacy Class Action 24  of Apple,
                                                                                                against 30 PageID
                                                                                                              et al. News#:788

             consolidated amended complaint to be filed in four cases brought
             over the same issues and asserting substantially the same claims
             against Apple and 14 of the largest application developers,
             including Facebook, Path and Foursquare. PE&G is helping to lead
             the plaintiffs’ effort against Apple and these app developers in the
             case. Judge Tigar has ordered the consolidated amended
             complaint to be filed on or before Sept. 3rd.

             Firm joins class action over data privacy against Apple, app
             developers
             March 22, 2013 – PE&G attorneys David Given and Nick Carlin have
             joined a team of lawyers who have brought a class case against
             Apple and certain developers of consumer applications made
             available on the App Store over users' privacy rights in their digital
             data. The core allegation of the complaint is that the apps in
             question pirated private user information, including address book
             data, from the user's iDevice by surreptitiously uploading that
             information without notice to the user and without the user's
             consent. The federal government recently prosecuted its own
             case against one such developer, Path, also named in the class
             action, over the same conduct. That case resulted in a consent
             order which included a permanent injunction together with civil
             penalties of $800,000. The class case was recently transferred to
             the San Francisco federal court, where one judge in another similar
             case has already sustained most of the claims against Path. The
             case is set for its first hearing before Federal District Judge Jon Tigar
             on April 4th.




                                     39 Mesa Street, Suite                1925 Century Park East
                                                   201                           Suite 2100
                                               The Presidio                Los Angeles, CA 90067
                                    San Francisco, CA 94129



                                           ©2020 Phillips, Erlewine, Given & Carlin LLP
                                                      Privacy Policy & Disclaimer




www.phillaw.com/idevice-privacy-class-action                                                                                     10/11
Case: 1:20-cv-04699 Document #: 47-2 Filed: 09/08/20 Page 25 of 30 PageID #:789




                       EXHIBIT 3
9/8/2020       Case: 1:20-cv-04699 Document        #: 47-2
                                    Phillips, Erlewine, Given &Filed:   09/08/20
                                                                Carlin LLP            Page
                                                                           About Phillips      26 &ofGiven
                                                                                          Erlewine     30 LLP
                                                                                                           PageID #:790
                                                                                                                          ×


                     MESSAGE REGARDING FIRM OPERATIONS DURING COVID PANDEMIC




                home practice attorneys news investigations

                    clients contact

             Our profession's highest calling is to do justice. We strive to meet that calling every day in
             our law firm's litigation and trial practice. That practice is national in scope, and we
             consider it a privilege to represent each of our clients in every matter in which we are
             engaged. Our values include dignity, responsibility, restraint and respect in and for the
             practice and rule of law. The firm's principals are seasoned, AV-rated "Preeminent" lawyers
             who, over the 25 years they have practiced law together, have maintained a successful
             record in a range of legal matters. We're proud of our legacy. LESS.


             While we represent clients in a variety of situations, our legal practice focuses primarily on
             the following three areas:

             Intellectual Property & Entertainment Law
             The firm has a robust and nationally-recognized practice in intellectual property law, with
             deep roots in the entertainment and technology industries. Over the years, the firm has
             served as counsel in a number of high-profile intellectual property and entertainment law
             cases. The firm's attorneys have represented many mainstays of the Bay Area music scene,
             including Green Day, The Doobie Brothers, Dead Kennedys, Jerry Garcia, John Lee
             Hooker, Vince Guaraldi, Erik Jacobsen, Faith No More, Narada Michael Walden, Mark
www.phillaw.com/about-phillips-erlewine-given-llp                                                                         1/4
9/8/2020       Case: 1:20-cv-04699 Document        #: 47-2
                                    Phillips, Erlewine, Given &Filed:   09/08/20
                                                                Carlin LLP            Page
                                                                           About Phillips      27 &ofGiven
                                                                                          Erlewine     30 LLP
                                                                                                           PageID #:791
             Kozelek, Rancid, Cake, and The Brian Jonestown Massacre, as well as those in the literary
             publishing (Maya Angelou), visual arts (Anish Kapoor), video game (Sony/Playstation),
             merchandising (Live Nation Merchandising), theatre (American Musical Theatre of San Jose)
             and film (Lucasfilm) industries. The firm is also closely involved with clients in managing
             their intellectual property. While this can mean bringing suit when a client's trademark,
             copyright or right of publicity or privacy has been violated, or when monies are owed a
             royalty participant, it also includes advising clients on a range of related legal issues such as
             digital rights management and licensing, online distribution of entertainment-related
             content, and copyright and trademark law.

             Employment & Labor
             The firm prosecutes employment disputes in state and federal courts and before
             government agencies touching virtually every aspect of the employer/employee
             relationship. These include wage and hour claims (including class actions and PAGA claims),
             in which the firm has succeeded in collecting over $20 million in back wages and penalties
             on employees’ behalf. It also includes race, age, gender, pregnancy and religious
             discrimination claims, harassment and retaliation claims, claims under the Americans With
             Disabilities Act and the Family Medical Leave Act, wrongful discharge, whistleblower,
             defamation, unfair competition and trade secret claims. The firm has achieved multiple
             seven-figure verdicts and settlements on behalf of executives (including CEOs) and other
             employees. These include several “Me Too” cases involving allegations of sexual harassment
             and assault. The firm has had particular success in trade secret cases involving the
             employment relationship in both seeking and avoiding early stage motions for preliminary
             injunctive relief. (The outcome of such motions frequently resolves the case in favor of the
             prevailing party on such motions.) The firm also has expertise in representing
             entrepreneurs and executives in connection with negotiating compensation packages and
             in their relationships with their employers and investors.

             Consumer Protection & Class Action
             The firm is committed to the pursuit of justice on a collective basis, and has had several
             important victories in the class action field. In Nov. 2011, a federal court judge in Miami
             granted final approval of a $410 million settlement on the claims made by the firm on
             behalf of customers of Bank of America over that bank's overdraft fee practices. Partners
             David Given and Nick Carlin were later honored as "Consumer Attorneys of the Year"
             finalists by the Consumer Attorneys of California for their work on the case. (The firm
             played a role in settling similar litigation against Bank of the West and M&T Bank for $18
             million and $4 million, respectively.) In Feb. 2013, a state court judge in San Francisco gave
             final approval to a settlement the firm helped conclude with the City of San Francisco on
             behalf of emergency room patients unlawfully "balanced billed" by San Francisco General
             Hospital, resulting in a 100 cents on the dollar recovery for those patients. In Sept. 2015,

www.phillaw.com/about-phillips-erlewine-given-llp                                                                         2/4
9/8/2020       Case: 1:20-cv-04699 Document        #: 47-2
                                    Phillips, Erlewine, Given &Filed:   09/08/20
                                                                Carlin LLP            Page
                                                                           About Phillips      28 &ofGiven
                                                                                          Erlewine     30 LLP
                                                                                                           PageID #:792
             the firm launched the first in a series of cases against The Honest Company alleging
             deceptive advertising in connection with that company's “all natural” products, and partner
             Nick Carlin, who was named interim co-lead counsel in a consolidated court proceeding in
             the matter, led the effort to beat back Honest’s legal attack on the class claims; a federal
             judge in New York granted final approval to a $7.35 million settlement of those claims. In
             April 2016, a federal judge gave final approval to the second of two settlements together
             totaling $23 million that the firm helped conclude as court-appointed lead counsel in two
             different class actions against Warner Music Group and Universal Music Group involving
             the accounting for income from digital downloads of recorded music. In March 2018,
             following success against multiple legal attacks as well as on the first class certification
             motion in the case, federal district court judge Jon S. Tigar granted final approval to a $5.3
             million settlement of breach of privacy claims against several app defendants and Apple in
             connection with the unauthorized collection of users’ data from iDevices. In April 2019, the
             firm filed the first class action on record under California’s Talent Agencies Act against the
             International Musicians League, doing business as the Lucky Devils Band, for acting as an
             unlicensed talent agent in booking musicians for live performances; the case received cover
             story treatment in the SF Weekly. In December 2019, the firm filed a $2.5 billion class
             action complaint against Pacific Gas & Electric on behalf of customers who incurred losses
             as a result of PG&E’s planned power outages. And in May 2020, the firm joined in a data
             privacy class action against app maker TikTok; in July 2020, following consolidation of
             several other similar class actions, federal district court judge Lucy H. Koh appointed firm
             partner David Given a member of the Plaintiffs’ Executive Committee established by her to
             run the case.


             For more about our firm’s law practice, click here. For news about our firm and its
             attorneys and legal matters, click here. For professional and biographical information about
             our attorneys, click here.




                                      39 Mesa Street, Suite           1925 Century Park East
                                                    201                      Suite 2100
                                              The Presidio             Los Angeles, CA 90067
                                     San Francisco, CA 94129



                                            ©2020 Phillips, Erlewine, Given & Carlin LLP
                                                      Privacy Policy & Disclaimer




www.phillaw.com/about-phillips-erlewine-given-llp                                                                         3/4
9/8/2020       Case: 1:20-cv-04699 Document
                                        Phillips,#:Erlewine,
                                                     47-2 Filed:     09/08/20
                                                             Given & Carlin        Page
                                                                            LLP Class Action29  of 30 PageID #:793
                                                                                             Practice

                                                                                                                     ×


                     MESSAGE REGARDING FIRM OPERATIONS DURING COVID PANDEMIC




                home practice attorneys news investigations

                   clients contact


             Class Action                                 Consumer Class Actions

             Intellectual                                 The firm litigates on behalf of consumers,

             Property                                     protecting their rights in fields such as health care,

             Commercial                                   banking, and privacy rights. Our partners have
                                                          previously been selected by the Consumer
             Employment &                                 Attorneys of California as “Consumer Attorney of
             Labor                                        the Year” finalists for their work in this area.
             Entertainment
             Personal Injury                              Artist Class Actions
                                                          Our attorneys have experience battling large music
                                                          concerns such as Universal Music Group and

             Here are some examples of our                Warner Music Group on behalf of artists seeking

             work in this area:                           proper compensation for their work.


                     Plaintiff's Supplemental             Employee Class Actions

                     Opposition to Uber's Motion          The firm handles class-wide employee wage and

                     to Compel Arbitration                hour claims against employers who abuse
                                                          employee rights, including access to or

www.phillaw.com/class-action-practice-1                                                                              1/2
9/8/2020       Case: 1:20-cv-04699 Document
                                        Phillips,#:Erlewine,
                                                     47-2 Filed:     09/08/20
                                                             Given & Carlin        Page
                                                                            LLP Class Action30  of 30 PageID #:794
                                                                                             Practice

                     DCH Tech Workers' Motion              compensation for meal and rest breaks and
                     for Final Approval of Class           overtime payment.
                     Action Settlement
                     Plaintiffs' Motion for Class
                     Certification Re Path App
                     Honest Company Class
                     Action Plaintiffs' Complaint
                     Warner Music Group
                     Plaintiffs' Motion for Final
                     Approval of Class Action
                     Settlement




                                     39 Mesa Street, Suite          1925 Century Park East
                                               201                        Suite 2100
                                           The Presidio              Los Angeles, CA 90067
                                    San Francisco, CA 94129



                                          ©2020 Phillips, Erlewine, Given & Carlin LLP
                                                  Privacy Policy & Disclaimer




www.phillaw.com/class-action-practice-1                                                                              2/2
